Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Response to Arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but moot because of the new ground of rejection.  Applicant argues that  the cited references failed to disclose altering, based on a frame rate of the selected supplemental content segment, the duration of the selected supplemental content segment to be the same as the duration of the modifiable content segment.

However, Arsenault  et al disclose a system being able to provide multiple versions of a commercial and one of the versions is selected based on the bitrate or playback rate in  order to control the duration of the spot assigned to the commercial and that preserves the synchronization of the  system as disclosed in col.5, lines 31-40; abstract; col.1, lines 58-67. This action is made final.
                                                          Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1; 4-8; 11-15; 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casagrande (US.Pub.No.20140105567) in view of Arsenault (US.Pat.No.9066131) and  Grab (US.Pub.No.20130347033).

Regarding claim 1, Casagrande et al disclose  computing system comprising: a processor; and a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations comprising(see fig.6; in communication with the communication interface 602, the storage unit 616, and the audio/video interface 618 is control logic 620 configured to control the operation of each of these three components 602, 616, 618. In one implementation, the control logic 620 includes a processor, such as a microprocessor, microcontroller, digital signal processor (DSP), or the like for execution of software configured to perform the various control functions described herein. In another embodiment, the control logic 620 may include hardware logic circuitry in lieu of, or in addition to, a processor and related software to allow the control logic 620 to control the other components of the receiving device 610,0054):

determining a duration of a modifiable content segment in a media sequence being received by a content-presentation device(it is to be appreciated that the substitute content 106 may have a duration that is the same as, or different than the original content it replaces,0036).

But did not explicitly disclose selecting a supplemental content segment based on the  supplemental content segment having a duration within a predefined threshold range of the determined duration of the modifiable content segment; altering, based on a frame rate of the selected supplemental content segment, the duration of the selected supplemental content segment to be the same as the duration of the modifiable content segment; and causing the altered supplemental content segment to be transmitted to the content- presentation device to facilitate dynamic replacement of the modifiable content segment with the altered supplemental content segment.

However, Arsenault et al disclose altering, based on a frame rate of the selected supplemental content segment, the duration of the selected supplemental content segment to be the same as the duration of the modifiable content segment( During playback using a trick mode, the program is played faster (or slower) than real-time. Time is still being clocked relative to the auxiliary table created when the program is first recorded. The customer selected trick-mode is known, and a trick-mode rate multiplier is also known. The derived duration of the commercial is divided by the rate multiplier to get the run-time of the commercial in trick-mode. A substitute version of the commercial is found that best fills that run-time and that version is played instead at 1.times. speed. The consumer still realizes the same run-time duration in either case, col.5, lines 31-40; abstract; col.1, lines 58-67).

It would have been obvious before effective filing date of claimed invention to incorporate the teaching of Arsenault  to modify Casagrande by  applying bitrate  or playback rate technique of  Arsenault to duration of a modifiable content segment of Casagrande for the purpose of replacing commercials accordingly.

And Grab et al disclose causing the altered supplemental content segment to be transmitted to the content- presentation device to facilitate dynamic replacement of the modifiable content segment with the altered supplemental content segment; selecting a supplemental content segment based on the  supplemental content segment having a duration within a predefined threshold range of the determined duration of the modifiable content segment (with Grab, a system being capable of using metadata associated with commercials in order to determine duration of those commercials  and the system is able to compare data for identifying  duration or length information matching the duration of specific commercials .  And the system further discloses a user may desire to replace a default commercial during a program with another commercial that is more interesting to the user. The user may specify what kind of commercial should replace the default commercial, and which program's default commercial(s) should be replaced. At the appropriate time, a default commercial is replaced with a commercial that is more interesting to the user, 0002; metadata of the currently transmitted commercial are examined to determine the duration of the transmitted commercial, identified advertisement has the same duration as the replaced currently transmitted commercial,0004-0006; control circuitry 436 may search when transmitted fields of data structure 950 for information that matches the name of the selected past media event. When a matching when transmitted field is found, control circuitry 436 may retrieve information in the name and/or sponsor field for the corresponding advertisement for inclusion in the data packet,0139; ;0194-0195;0199;0133; 0123;0120;0134; 0108;0132;0130;0192).

It would have been obvious before effective filing date of claimed invention to incorporate the teaching of Grab to modify Casagrande and of  Arsenault  by comparing metadata  associated with commercial  for the purpose of selecting replacement of commercials  accordingly.

Regarding claim 4, Casagrande et al  disclose wherein determining the duration of the modifiable content segment comprises: accessing broadcast-schedule data, the broadcast-schedule data comprising data corresponding to the duration of the modifiable content segment(the receiving device 110 utilizes the positive offset 514 to identify the ending boundaries 510. The offsets 512 and 514 are specified relative to the video location 516 to provide independence from the absolute presentation times of the video frames associated with the boundaries 508 and 510 within the audio/video stream 500. For example, two users may begin recording a particular program from two different affiliates (e.g., one channel in New York City and another channel in Atlanta). Thus, the absolute presentation time of the boundaries 508 and 510 will vary within the recordings. The technique described herein locates the same video frames associated with the boundaries 508 and 510 regardless of their absolute presentation times within a recording,0043; a digital video recorder may record a single channel between 7:00 and 8:00, which may correspond with a single episode of a television program. Generally, an hour long recording includes approximately 42 minutes of video frames of the television program, and approximately 18 minutes of video frames of commercials and other content that is not part of the television program,0017;0043;0051).

Regarding claim 5, Casagrande et al  disclose wherein performance of the set of operations is responsive to receiving a request from the content-presentation device for replacement content from the content-presentation device(system of FIG. 1 is operable for replacing audio/video content within a contiguous block of audio/video data with substitute content for presentation to a user,0021;0092;0079; 0076).

Regarding claim 6, Casagrande et al  disclose wherein the modifiable content segment comprises an advertisement(advertisers and/or broadcasters benefit, because this ensures that a user will see at least some form of advertisement during playback of the recording,0071; 0078).

Regarding claim 7, Casagrande et al  disclose wherein the supplemental content segment comprises an advertisement(broadcasters, advertisers and content providers (e.g., satellite television providers and cable providers) may offer various combinations of advertisement viewing during playback of recorded content. Advertisers can offer timelier and more relevant advertising to users that the users are more likely to view. Additionally, broadcasters and service providers may offer services which allow users to skip over some commercials within a recording, as long as the users are willing to watch some replacement commercials as well,0073).

Regarding claim 8, it is rejected using the same ground of rejection for claim 1.
Regarding claim 11, it is rejected using the same ground of rejection for claim 4.
Regarding claim 12, it is rejected using the same ground of rejection for claim 5.
Regarding claim 13, it is rejected using the same ground of rejection for claim 6.
Regarding claim 14, it is rejected using the same ground of rejection for claim 7.
Regarding claim 15, it is rejected using the same ground of rejection for claim 1.
Regarding claim 18, it is rejected using the same ground of rejection for claim 4.
Regarding claim 19, it is rejected using the same ground of rejection for claim 5.
Regarding claim 20, it is rejected using the same ground of rejection for claim 6.

Claims 2-3; 9-10; 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casagrande (US.Pub.No.20140105567) in view of Arsenault  (US.Pat.No.9066131) and  Grab (US.Pub.No.20130347033)  and Ramaswamy(US.Pub.No.20200228813).

Regarding claim 2, Casagrande and Grab  and of  Arsenault et al did not explicitly disclose  wherein the supplemental content segment comprises a series of frames, and wherein altering the duration of the supplemental content segment comprises: removing a frame of the series of frames from the supplemental content segment.

However, Ramaswamy et al disclose wherein the supplemental content segment comprises a series of frames, and wherein altering the duration of the supplemental content segment comprises: removing a frame of the series of frames from the supplemental content segment(Such frames may be removed,0049;0051;0057).

It would have been obvious before effective filing date of claimed invention to incorporate the teaching of  Ramaswamy to modify Casagrande and Grab and of  Arsenault by providing options to remove frames  for the purpose of improving viewing experiences accordingly.

Regarding claim 3, Casagrande and Grab and of  Arsenault et al did not explicitly disclose wherein the supplemental content segment comprises a series of frames, and wherein altering the duration of the supplemental content segment comprises: duplicating a frame of the series of frames from the supplemental content segment.

However, Ramaswamy et al disclose wherein the supplemental content segment comprises a series of frames, and wherein altering the duration of the supplemental content segment comprises: duplicating a frame of the series of frames from the supplemental content segment(first media content and/or the second media content may comprise one or more entirely black frames (e.g., frames after the content has faded out) and/or frames that are repeated (e.g., the same image repeated multiple times). A computing device may detect such frames by comparing two or more adjacent frames in the first media content and/or the second media content such that, if the two frames are identical (e.g., as determined by hashing both frames and comparing the hashes) and/or sufficiently similar (e.g., as determined by comparing the two or more frames and determining that the color and brightness of the pixels are 99.9% similar across the frames), a match is determined to exist. Such frames may be removed ( if desired, replaced by repeating an existing frame) without being easily noticed by a viewer. This removal may reduce the overall size of the first media content and/or the second media content, decreasing transmission and/or decoding time,0049;0051;0067;0032).

It would have been obvious before effective filing date of claimed invention  to incorporate the teaching of  Ramaswamy to modify Casagrande  and Grab  and of  Arsenault by introducing technique of repeating or duplicating frames  of Ramaswamy for the purpose of maintaining synchronization  during display of media contents accordingly.

Regarding claim 9, it is rejected using the same ground of rejection for claim 2.
Regarding claim 10, it is rejected using the same ground of rejection for claim 3.
Regarding claim 16, it is rejected using the same ground of rejection for claim 2.
Regarding claim 17, it is rejected using the same ground of rejection for claim 3.

                                                                Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425       

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425